             Case 1:20-mj-07002-UA Document 1 Filed 07/06/20 Page 1 of 4



Approved :                                                                                      ORIGINAL
                     Br andon D. Harper~
                     Assistant United States Attorney

Before :             THE HONORABLE SARAH NETBURN
                     United States Magistrate Judge
                     Southern District of New York
 -   -   -   -   -   -   -   -   -   -    -   -   -   -   -   -   -   -   X
                                                                               20 MAG 7002
                                                                              COMPLAINT
 UNITED STATES OF AMERICA
                                                                              Violation of
                 - v. -                                                       18 u.s . c . §§ 922 (g) (1) ,
                                                                              92 4 (a ) ( 2) , and 2
 CHARLES EVANS ,
                                                                              COUNTY OF OFFENSE :
                                         Defendant .                          BRONX

 - - - - - - - - - - - - - - - - - -                                      X

SOUTHERN DISTRICT OF NEW YORK , ss . :

            EDGARDO BARBOT , being duly sworn , deposes and says
that he is a Detective with the New York City Police Department
("NYPD" ) , and charges as follows :

                                                     COUNT ONE
                                              ( Felon in Possession )

           1.   On or about February 7 , 2020 , in the Southern
District of New York and elsewhere, CHARLES EVANS , the
defendant , knowing he had previously been convicted in a court
of a crime punishable by imprisonment for a term exceeding one
year , knowingly did possess a firearm , to wit, a loaded black . 9
millimeter , Taurus , semi - automatic pistol , and the firearm was
in and affecting commerce .

     (Title 18 , United States Code , Sections 922 (g ) (1) , 924 (a ) (2) ,
                                 and 2 . )

           The bases for my knowledge and for the foregoing
charge are , in part , as follows:

          2.   I am a Detective with the NYPD and I have been
personally involved in the investigation of this matter . This
affidavit is based upon my personal participation in the
investigation of th i s matter , my conversations with law
enforcement agents , witnesses and others , as well as my
        Case 1:20-mj-07002-UA Document 1 Filed 07/06/20 Page 2 of 4



                                     2
examination of reports and records.       Because this affidavit is
being submitted f or the limited purpose of establishing probable
cause , it does not i nclude a l l the f acts that I have learned
during the course of my investigation. Where the contents of
documents and the actions , statements , and conversations of
others are reported herein , they are reported in substance and
in part , except where otherwise indicated .

             3.   Based on my conversations with and my review of
statements provided by NYPD officers ("Officer - 1 ," "Officer - 2,"
"Officer - 3 ," and " Sergeant - 1 , " and collectively , the "Officers " )
involved in the ar r est of CHARLES EVANS , the defendant, and my
review of body and s urveillance camera footage , I have learned
the following , among other things:

               a.     On or about February 7 , 2020 , at
approximately 10 : 45 p.m ., the Officers were on patrol in plain
clothes and in an unmarked veh i cle in the vicinity of Morris
Avenue and 168th Street in Bronx County , New York .

                 b.   At around 10 : 45 p . m., the Officers traveled
southbound on Morris Avenue and approached the intersection of
approximately Morris Avenue and 168th Street . Officer - 1 noticed
an individual later identified as EVANS walking with an
unidentified additional individual southbound on a sidewalk to
the right - hand side of the Officers ' vehicle .

                c.   As the Officers ' vehicle moved closer to
EVANS , EVANS began to look around his shoulder in the direction
of the Officers .

                d.   EVANS then bent down towards the ground
behind parked vehicles and garbage bags . At the moment that
EVANS bent down , Officer - 1 heard a sound and then saw EVANS
stand back up and continue walking southbound. As he continued
to walk , EVANS sped up and left the unidentified individual
behind .

                 e.   Officer - 2 and Officer - 3 exited the vehicle
and wa l ked toward the area where EVANS had crouched down . Upon
exiting the vehicle , Officer - 2 walked directly toward the area
where EVANS had bent down . Officer - 2 then turned on his
flashlight and pointed it in the direction of where EVANS had
been standi ng while he bent down . At that point , the Officers
noticed a black firearm in or about the location where EVANS had
crouched down moments earlier . Offcier - 2 then collected the
firearm . Officer - 1 and Sargeant - 1 remained inside the vehicle .
         Case 1:20-mj-07002-UA Document 1 Filed 07/06/20 Page 3 of 4



                                      3
                f .      Officer - 1 and Sargeant - 1 then pursued EVANS
in their vehicle .      Officer - 2 and Officer - 3 eventually pursued
EVANS on foot .

               g.   The Officers later apprehended EVANS and he
was arrested at approximately Grant Avenue near 167th Street.

                h.   At the time of his arrest , EVANS provided
pedigree information, i ncluding his name, address, and date of
birth , which confirmed that EVANS was the individual arrested .

          4.   Based on my review of NYPD reports and
recordings, I have learned the following, among other things:

                a.   The firearm that was recovered on or about
February 7 , 2020 was a Taurus model PT709 . 9mm caliber semi-
automatic pistol . The firearm was loaded with 7 luger . 9mm
cartridges and 1 Taurus magazine.

                   b.    A photograph of the recovered firearm is
below:




                   c.    The magazine and ammunition recovered are
pictured below :
        Case 1:20-mj-07002-UA Document 1 Filed 07/06/20 Page 4 of 4



                                 4
          5.   Based on my training and experience , and my
communications with other law enforcement agents , including a
Special Agent from the Bureau of Alcohol, Tobacco , Firearms and
Explosives who is familiar with the manufacturing of firearms , I
have learned that the Firearm was not manufactured in New York
State.

            6.    Based on my review of criminal history records
pertaining to CHARLES EVANS , the defendant , I have learned that
on or about March 23 , 2012 , in New York County Supreme Court ,
EVANS pled guilty to Attempted Hate Crime/Assault with Intent to
Cause Injury with a Weapon . On or about October 31, 2014 , EVANS
was s e ntenced to 3 years ' imprisonment to be followed by 2
years ' post - release supervision .

           WHEREFORE , deponent respectfully requests that a
warrant be issued for the arrest of CHARLES EVANS, the
defendant , and that he be arrested, and imprisoned or bailed , as
the case may be .
                             /s authorized
                             ~l~~~~~en~~g~~~~~;~b~~
                             New York City Police Department



Sworn to me through the transmission of this
Complaint by reliable electronic means , pursuant to
Feder q.J. Rules of Criminal Procedure 41 (d) (3) and 4 . 1
This O day of July , 2020




UNITED STATES MAGIST     TE JUDGE
SOUTHERN DISTRICT OF      W YORK
